Title: Thomas Boylston Adams to John Adams, 26 September 1799
From: Adams, Thomas Boylston
To: Adams, John


          
            My dear Sir.
            Philadelphia 26th: September 1799.
          
          Your very kind favor of the 14th: instt: has a claim upon my gratitude, not only for the obliging wish it conveys, that I should become one of your family, on your return to Philadelphia, but also for the flattering opinion, you are pleased to express, on the subject of my letters & classical taste. I shall make no scruple to accept the

invitation to dwell under the same roof with my parents, knowing, and appreciating as I do, the wide difference, between the hospitality, abundance & freedom of a fathers house, contrasted by the usual accommodations and comforts of an ordinary lodging house.
          I have already suggested to my Mother, the apprehensions I entertained, of being liable to unpleasant and unprofitable interruptions from my pursuits, by residing in the family, and I still think it, the only inconvenience, to which I should be exposed. The social circles of Philadelphia, are perhaps as improving and instructive in the savoir vivre & plaire, as any of the same nature else where, but science & learning rarely preside them. Though the “mild virtues and literary habits of the Consort of our Chief,” have lately become the subject of flattering comment and I doubt not unerring prediction, that “they will be as permanent as the glories of his administration,” yet even the power of high example, may prove incompetent to the conversion of a drawing room into any thing but the resort of fashionable elegance.
          A taste for classic company will, I hope, supercede the relish I once had for dissipation, for I already begin to feel the satisfaction of such a transition. There is an age & a season, in my opinion, for the indulgence of both these passions & propensities; they partake of a common nature, & the change of object can alone be realized, which in order to be useful, ought to be spontaneous. If I were disposed to enlarge upon this speculative strain, I should add, in spite of provoking your smiles that a young man seldom has a correct taste until he has a Mistress, real or imaginary, in possession or in action, as we lawyers say of other chases. The ladies will claim their privilege, in defiance of all the beauties of Homer, the ribaldry of Horrace or Ovid, the gall of Juvenal, the elegance of Virgil, the philosophy of Lucretius, or all the venerable Mentors, in lawn or buckram, of antient or modern days. The delicate tints & the fine contexture of a florid female skin, produce a much more powerful effect upon the organs of a gentleman, than all the collected wisdom of Socrates, Plato & Cicero, dressed in a splendid type & decorated with a gilt binding, whether of calf or of sheepskin. It is therefore not so much a matter of astonishment, that the living languages should animate the faculties & fire the fancy of youth & vigor and that a taste for the dead dialects should be the attribute of more mature years.
          I am unacquainted with the writings of Lucretius and believe he is not among my books; you will confer a favor upon me therefore, by suffering him to travel with you hither, and introducing him to

my acquaintance in the course of the winter. I derive much more pleasure from the perusal of an antient author in the company of a third person than in reading by myself. I can readily entertain the correctness of your remark, that the philosophy of the modern school is but a copy & a plagiarism from an antique original. Our poets, historians & moralists, are indebted to the same copious source for their chief beauties & excellence. Few of them equal, & none surpass, the models they assume to follow.
          With the most ardent wishes for the continuance of your health and that your journey hither may be prosperous, I remain / Your Son
          
            Thomas B Adams
          
        